TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00675-CR







Debra Jean Ivy, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 49,011, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Appellant Debra Jean Ivy pleaded guilty and judicially confessed to attempting to
obtain a controlled substance by fraud.  See Tex. Health & Safety Code Ann. § 481.129 (West
Supp. 1999).  The district court adjudged her guilty and assessed punishment, enhanced by a
previous felony conviction, at imprisonment for eight years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of her right to examine the appellate record and to file a pro se brief.  No pro se brief
was filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   April 8, 1999

Do Not Publish